Citation Nr: 0122414	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  In a decision of September 1998, the RO denied 
service connection for a lumbar disk herniation.  The RO also 
granted service connection for post-traumatic stress 
disorder, and assigned a 10 percent initial disability 
rating.  The RO confirmed those decisions in August 1999.  
The veteran subsequently perfected an appeal of both issues.  
In his substantive appeal, the veteran requested a hearing 
before a traveling member of the Board; however, he later 
withdrew that request and instead had a hearing before a 
hearing officer from the RO in October 2000.  The hearing 
officer subsequently increased the initial rating for the 
post-traumatic stress disorder to 30 percent.  As the veteran 
has not indicated that he is satisfied with that rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not present during 
service, arthritis of the spine was not manifest within a 
year after service, and a current lumbar spine disorder was 
not caused by any injury in service.

2.  The post-traumatic stress disorder has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

2.  The criteria for an initial rating in excess of 30 
percent disabling for PTSD, for any time during the pendency 
of the claim, are not met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
establishing service connection and for rating service-
connected disorders have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  Although the VA has not obtained a copy 
of the veteran's Social Security Administration file, there 
is no indication that it contains information which would 
provide support for either of the issues on appeal.  The 
veteran does not contend that information in the Social 
Security Administration's file would show that his back 
disorder is related to service, nor does he contend that 
there is information in that file regarding the severity of 
his post-traumatic stress disorder.  Accordingly, the file is 
not required for resolution of the issues on appeal.  

The veteran has been afforded disability evaluation 
examinations by the VA to assess the severity of the post-
traumatic stress disorder.  With regard to the adequacy of 
the examinations, the Board notes that the examination 
reports reflect that the examiners recorded the past medical 
history, noted the veteran's current complaints, conducted 
mental status examinations, and offered appropriate 
assessments and diagnoses.  With respect to the claim for 
service connection for a lumbar spine disorder, the Board 
finds that an examination is not required as the record 
includes many current medical treatment records which 
document the nature of the veteran's lumbar spine disorder.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Lumbar Spine 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disease such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

The evidence which has been developed in connection with the 
current claim includes testimony given by the veteran during 
a hearing held in October 2000.  He stated that he hurt his 
back in basic training when doing a low crawl.  He said that 
he received treatment for the disorder again shortly after 
service, but he did not have any documentation to prove it 
and did not remember the names of the doctors.  

The veteran's service medical treatment records contain only 
a single reference to a back problem.  A service medical 
record dated in August 1968 shows that the veteran reported 
recurrent pain in the lower lumbar region.  He said that he 
had the same problem in basic training with no treatment 
then.  He reported that the problem had limited his activity 
for the last seven days.  On examination, the veteran had 
pain in the right paravertebral muscles with no radiation.  
His range of motion was okay.  The impression was muscle 
strain.  He was given light duty for three days, and was 
prescribed medication and a heat pad.  The service treatment 
records do not contain any additional complaints or findings 
pertaining to a back disorder.  Although the report of a 
medical history given by the veteran in April 1970 shows that 
he reported having a history of back trouble, it was noted 
that the positive answer was found to be of no medical 
significance.  The report of a medical examination conducted 
at that time shows that clinical evaluation of the spine was 
normal.  Therefore, the service medical records show that no 
chronic back disorder was present during service.

There are no medical records from within one year after 
separation from service showing the presence of arthritis of 
the spine.  The veteran filed a claim for disability 
compensation in September 1979, however the only disorder 
which he mentioned was a right elbow disorder.  The report of 
a disability evaluation examination conducted in January 1980 
does not contain any mention of a lumbar spine disorder.  

The earliest record showing the presence of a back disorder 
is dated in July 1991, over 21 years after the veteran's 
separation from service.  The record, a neurological 
consultation report from Stanley A. Rouhe, M.D., shows that 
the veteran was seen for a problem involving pain in his back 
and legs.  Significantly, it was noted that he had an injury 
on April 4, 1991.  At that time he was climbing up telephone 
poles at work and felt like he pulled a muscle in the upper 
left leg.  From that time he had numbness and soreness and 
his leg tended to give out on him.  It was also noted that a 
number of years earlier he had a back injury during military 
service, but that he had recovered from that and had been 
doing well.  In fact, he reported that for six years prior to 
the current injury he had not taken a single day off of work.  
Following neurological examination, the impression was disc 
rupture at L2-3 and L4-5 and possibly at T12-L1.  He also 
reportedly had spinal stenosis with lumbar spondylosis and 
multiple disc degeneration and nerve root compression.  In 
viewing this record, the Board notes that it demonstrates 
that the veteran's current back problems are not due to the 
injury in service but were instead due to an on the job 
injury many years after service.  

The Board has noted that in a recent letter dated in November 
1998, Dr. Rouhe stated that he was treating the veteran for 
longstanding back and neck injuries, and that "all of this 
goes back to an injury that occurred in the service as his 
primary problem."  To the extent that Dr. Rouhe was simply 
repeating information given by the veteran, the Board notes 
that the fact that the veteran's own account of the etiology 
of his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court 
held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Moreover, Dr. Rouhe did not provide an explanation for that 
conclusion.  A bare conclusory opinion without an explanation 
of the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that there is no clinical data or other 
rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion is essentially unsupported.  See Bloom 
v. West, 12 Vet. App. 185 (1999).

Finally, the Board notes that the veteran's lay statements 
are not sufficient to link his current back complaints to 
service.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, the preponderance of the evidence shows that the 
veteran did not have a chronic back disorder during service, 
arthritis of the spine was not manifest within one year after 
service, and a current lumbar spine disorder was not caused 
by an injury in service.  Accordingly, the Board concludes 
that a current lumbar spine disorder was not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been incurred in service.




II.  Entitlement To An Initial Disability Rating Higher Than 
30 Percent
 For Post-Traumatic Stress Disorder.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for his 
post-traumatic stress disorder.  The Board notes that the 
appeal for a higher evaluation for post-traumatic stress 
disorder arises from the initial rating decision which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code 9411 provides that a noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with occupational or social functioning, or to 
require continuous medication.  A 10 percent rating is 
warranted when there is occupational or social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled 
through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The evidence which has been developed in connection with the 
current claim includes testimony given by the veteran during 
a hearing held in October 2000.  He reported that he had been 
receiving treatment for post-traumatic stress disorder over 
the last year at a Vet Center.  He said that he was not 
married, and had an adult  daughter with whom he had a 
distant relationship.  He also said that he had two friends 
who were veterans.  He reported that he did not work as a 
result of a back disorder.  He recounted that he experienced 
thoughts of Vietnam once a month.  He also said that he had 
nightmares about once a month.  He reported that he 
experienced depression which varied in frequency from every 
two weeks to every two months, but averaged about once a 
month.  He reported that he experienced panic attacks quite 
often.  He also reported trouble sleeping.  He said that his 
memory was not very good, and that he had to write things 
down to keep from forgetting.  

The report of a psychiatric examination conducted for the VA 
by a fee basis examiner in June 1998 shows that the veteran 
reported that he had bad dreams and nightmares about Vietnam.  
He said that while in Vietnam he was stationed at a mortar 
base and they fired mortars at the enemy.  He said that he 
was still having a lot of anxiety on and off and depression.  
The veteran said that the symptoms occurred occasionally.  
When asked how long the symptoms last, he responded that it 
varies.  When asked how long the remissions were, he said 
that also varied.  When asked how he adapted his daily 
functions during a remission, he responded that he did not 
know.  The veteran said that the last time he worked had been 
in 1993.  He denied taking any psychiatric medication.  When 
asked if he was receiving any therapy for mental problems, he 
responded "none".  He also denied being admitted to a 
psychiatric hospital or receiving any outpatient care.  The 
veteran denied having symptoms of delusions or 
hallucinations.  He said that he had thoughts of suicide in 
the past, but no attempts, intentions or plans.  He was not 
actively suicidal.  He denied being homicidal.  He also 
denied having any panic attack symptoms.  However, he stated 
that he sometimes had some problems controlling his impulses.  
He felt sad about this.  When asked about social functioning 
changes, the veteran responded that he smoked too much, and 
drank alcohol off and on.  When asked when he had his last 
drink, he responded that he did not know.  The examiner noted 
that the veteran appeared to be clean and sober.  There was 
no ataxia, slurring of speech, or tremors.  

On mental status examination, the veteran denied delusions 
and hallucinations.  There was no impairment in thought 
processes or communication.  Although he had suicidal 
thoughts in the past, he currently denied ideation, plans or 
intentions.  His ability to maintain personal hygiene was not 
impaired.  He was oriented to person, place and time.  He was 
able to remember three out of five objects at three and five 
minutes.  There was no obsessive or ritualistic behavior, 
except that he sometimes still had nightmares.  There was no 
evidence of panic attacks.  The rate and flow of his speech 
were normal.  His speech was relevant and logical with no 
evidence of obscure speech noted.  His mood was mildly 
anxious and mildly depressed.  There was no evidence of 
psychosis.  The pertinent diagnosis was post-traumatic stress 
disorder.  The examiner concluded that the veteran's Global 
Assessment of Functioning (GAF) was 68.  The veteran was 
capable of managing his own money for his own best interest.  
It was noted that the veteran stated that his unemployment 
was due to a combination of his mental disorder and physical 
problems.  The examiner stated that in his objective findings 
there was no evidence of delusions and hallucinations, and 
the level of anxiety and depression was mild.  He noted that 
the veteran's reasoning and comprehension were intact.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in February 1999 shows that the veteran 
reported that he had back problems which had caused him 
financial and emotional problems.  He said that it had caused 
him to be unable to work since 1993, and that he was very 
depressed because he could not work.  He said that on a 
typical day he ate, read the paper, played with his dog, 
napped and went out drinking at night.  In addition, he said 
that because he was not working, he had time to think about 
Vietnam.  He said that this was difficult for him because 
previously his main defense had been his ability to stop 
himself from thinking about Vietnam.  He reported that until 
recently he had not joined a service organization because he 
did not want to talk about the military.  He said that in 
general he had a tendency to remain distant from people.  He 
said that he had nightmares about Vietnam, and that the 
frequency varied.  He indicated that he might have six or 
seven in a row and then not have any for a couple of months.  
He said that his girlfriend told him that he talked in his 
sleep and sometimes woke up screaming.  The veteran guessed 
that he used alcohol in order to fall asleep.  He reported 
that he was unusually sensitive to noises.  He said that he 
startled easily, for example when a truck backfired.  He said 
that these problems worsened when he saw a television show or 
movie about Vietnam.  

The report further shows that the veteran recounted his 
stressors in Vietnam such as experiencing being fired at and 
firing rockets and mortars.  He said that during the first 
month he was in Vietnam his sergeant was killed.  He 
recounted that he was married once from 1983 to 1984 and then 
divorced.  He described the relationship as volatile.  For 
the past two years, he had been living with his girlfriend.  
Regarding his employment history, the veteran said that after 
the military he worked as a security agent in various stores, 
and then went to work for a cable television company in 1980.  
He left that job in 1994 because of his back.  He denied 
having any psychiatric treatment other than seeing family 
counselors at age 16.  He reported that he stated drinking at 
age 13, and drank heavily ever since.  He said that he went 
out to socialize and drink 3 to 4 times per week, and drank 
about 10 beers at a time.  He admitted to having an alcohol 
problem.  He said that his only legal problems had been 
having three DUIs.  

On mental status examination, the veteran was neatly groomed 
and dressed.  He arrived with all necessary paperwork, and 
was cooperative during the evaluation.  At times he was at a 
loss for words, especially when talking about Vietnam or 
anything of an emotional nature.  When first beginning to 
talk about Vietnam, he began to cry.  He appeared anxious and 
sat twisting a tissue in his hands until it was in shreds.  
His affect was appropriate and his mood was stable.  On two 
occasions, he related humorous incidents and then laughed.  
No problems were noted with his thought process or reality 
contact.  He was fully oriented.  No problems were noted or 
reported regarding memory or concentration other than being 
unable to remember the names or individuals who were with him 
in Vietnam.  His insight and judgment were fair.  No problems 
regarding impulse control were noted or reported.  The 
diagnoses were alcohol dependence, PTSD, and adjustment 
disorder with depressed mood.  The examiner assigned a GAF 
score of 60, and indicated that the veteran had moderate 
symptoms.  The examiner noted that the veteran's reported 
symptoms met the criteria for a diagnosis of PTSD.  He said 
that it was difficult to determine what portion of the 
veteran's difficulties was due to PTSD and what portion was 
due to alcoholism.  He noted that, according to the veteran's 
own report, much of his depression was caused by his 
inability to work.  

A letter dated in September 2000 from a clinical psychologist 
at a Vet Center contains the following information:

This letter is to inform you that [the 
veteran] was evaluated for Post Traumatic 
Stress Disorder (PTSD) here at the San 
Bernardino Vet Center.  [The veteran] 
served with the Army in Vietnam and was 
exposed to combat related traumas 
including being under direct fire and 
witnessing the wounding and killing of 
others.  [The veteran] experiences such 
PTSD-related symptoms as intrusive 
thoughts and dreams, sleep disturbance, 
interpersonal and family conflict, anger, 
anxiety, depression, survivor guilt, 
hypervigilence, exaggerated startle 
response, avoidance, and isolation.  It 
is believed that [the veteran's] symptoms 
are chronic and interfere with his 
ability to function in family, social, 
and occupational settings.  Currently his 
GAF rating is considered to be at 50.

The Board notes that a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
, or school functioning (e.g., few friends, conflicts with 
peer or coworkers).  A score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships. See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994.

The Board finds that the post-traumatic stress disorder has 
not resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Such 
symptoms are not reflected in the medical evidence which is 
of record.  Although the veteran testified as to having panic 
attacks and memory loss, such an assertion is directly 
contradicted by the medical examination reports.  

Moreover, the GAF scores, ranging from 50 to 68, are on 
average most consistent with a disorder of moderate severity, 
and are consistent with the currently assigned 30 percent 
rating.  Accordingly, the Board concludes that the criteria 
for an initial rating in excess of 30 percent disabling for 
PTSD, for any time during the pendency of the claim, are not 
met.  The evidence does not raise a question that a higher 
rating is possible or warranted for any period of time from 
the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  In reaching the above determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not required frequent hospitalizations.  
With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
record reflects that the reason which he could not work was 
because of a back disorder.  Such a nonservice-connected 
disability may not be considered when assigning the rating 
for a service-connected disability.  See 38 C.F.R. § 4.14 
(2000).  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).





ORDER

1.  Service connection for a lumbar spine disorder is denied.

2.  An initial disability rating higher than 30 percent for 
post-traumatic stress disorder is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

